SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 15, 2010 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52687 (Commission File Number) 98-0489669 (IRS Employer Identification No.) 10497 Town and Country Way, Suite 310, Houston, Texas (Address of principal executive offices) (Zip Code) (832) 436-1832 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01.Entry into a Material Definitive Agreement. On October 15, 2010, Alamo Energy Corp. (the “Registrant”) entered into an amendment (the “Amendment”) with Allied Energy, Inc. (“Allied”) for the (i) the Operating Agreement with respect to the Florence Valentine Lease in Ritchie County, West Virginia dated May 18, 2010 (the “Valentine JOA”), (ii) the Participation Agreement with respect tothe reentry of the Dillon #1 well dated August 2, 2010 (the “Participation Agreement”), and (iii) the Joint Operating Agreement with respect tothe M. Dillon Lease in Ritchie County, West Virginia dated August 2, 2010 (the “Dillon JOA”). The Amendment amends the Valentine JOA and the Dillon JOAto include Exhibit C which provides the accounting procedures for the operations.The Amendment also amends the Participation Agreement by replacing all references of the Dillon #1 well in Pleasant County, West Virginia, to the Goose Creek #4 well (API #47-082-06942) in Ritchie County, West Virginia.The Amendment also amends the Dillon JOA by replacing all references of the Dillon #1 well in Pleasant County, West Virginia, to the Goose Creek well #4 (API #47-082-06942). The Amendment also amends the Participation Agreement and the Dillon JOA to delete the Exhibit A to those agreements and replace it with the Exhibit A attached to the Amendment as Appendix 2. This brief description of the Amendment is not intended to be complete and is qualified in its entirety by reference to the full text of the Amendment as attached in Exhibit10.1 to this report. Item 7.01 Regulation FD Disclosure. On October 21, 2010, the Registrant intends to issue a press release to announce that the Registrant entered into an Amendment. A copy of the release is attached as Exhibit 99.1. This information shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act 1934, as amended, and is not incorporated by reference into any filing of the Registrant, whether made before or after the date of this report, regardless of any general incorporation language in the filing, except to the extent expressly set forth by specific reference in such a filing. Item 9.01 Exhibits. The following exhibits are filed with this report on Form 8-K. Exhibit Number Description of Exhibit Amendment Agreement with Allied Energy, Inc. Press Release dated October 21, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Alamo Energy Corp. Date: October 20, 2010 By: /s/ Philip Mann Philip Mann Chief Financial Officer 3
